                     UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

 UNITED STATES OF AMERICA,

                     Plaintiff,

              v.                              Case No. 17-CR-124

 MARCUS HUTCHINS,

                    Defendant.
______________________________________________________________________________

             UNITED STATES’ RESPONSE TO DEFENDANT’S
      MOTION FOR RECONSIDERATION OF THE COURT’S ORDER
             DENYING HIS MOTION TO SUPPRESS (Doc. #118)
______________________________________________________________________________

      The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Assistant U.S. Attorneys

Benjamin Proctor and Benjamin Taibleson, files this response to defendant Marcus

Hutchins’s motion for reconsideration of the Court’s order denying his motion to

suppress post-conviction statements (which Hutchins dubs a “renewed motion to

suppress”). Doc. #118. The Court’s decision was correct and there is nothing new for

the Court to consider. The “renewed motion” should be denied. .

 I.   Hutchins provides no grounds that would justify relief through a motion for
      reconsideration.

      Since the Court has already issued a decision denying Hutchins’ motion to

suppress statements, his “renewed motion to suppress” is in reality a motion for

reconsideration of the Court’s order. The Court, of course, has the authority to

reconsider any order previously issued in this case. But, as a general matter,

                                    Page 1 of 10

       Case 2:17-cr-00124-JPS Filed 03/22/19 Page 1 of 10 Document 122
“[m]otions for reconsideration serve the limited functions of correcting manifest

errors of law or fact and presenting newly discovered evidence.” United States v.

Molinaro, 683 F. Supp. 205, 209 n.7 (E.D. Wis. 1988) (citing Publishers Resource v.

Walker-Davis Publications, 762 F.2d 557, 561 (7th Cir. 1985)). Such motions should

not be used to introduce new arguments or evidence that could have been raised prior

to issuance of the order under attack. See generally Caisse Nationale de Credit

Agricole v. CBI Industries, Inc., 90 F.3d 1264, 1269 (7th Cir. 1996) (discussing the

limited function of motions for reconsideration).

       Here, Hutchins does not contend that the Court made a “manifest error of law

or fact” in is decision. He does not contend there is newly discovered evidence material

to his claim. Instead, he is simply wants the Court to entertain a new spin on his old

argument that he was deceived into waiving his Miranda rights. Specifically, he

contends that the arresting agent’s delay in showing him a hard copy of the arrest

warrant—alleged to be a violation of Rule 4(c)(3)(A) of the Federal Rules of Criminal

Procedure1—might have affected his decision to make a voluntary post-arrest

statement.

       Because Hutchins fails to satisfy the criteria justifying a motion for

reconsideration, the motion can be denied summarily. Further, the Court already

considered the essence of Hutchins’ revised argument—giving all benefit of the doubt



1 Hutchins’ citation to Rule 4(c)(3)(A) is a bit off the mark. Because the arrest warrant
stemmed from an indictment, issuance and execution of the arrest warrant is governed by
Rule 9. However, since the relevant provisions of Rule 9 cross reference Rule 4, the error is
not important.


                                        Page 2 of 10

        Case 2:17-cr-00124-JPS Filed 03/22/19 Page 2 of 10 Document 122
to Hutchins in the process—and rejected it. See Doc. #117 at 16. The Court recited

the law controlling claims of deception-included confessions, See Doc. #117 at 13-16

(citing, e.g., United States v. Serlin, 707 F.2d 953 (7th Cir. 1983)), and it found the

agents here acted lawfully, Doc. #117 at 16-17. Specifically, the Court found that

Hutchins understood he was under arrest for criminal acts, he was properly advised

of his rights before questioning, he understood his rights, and he unequivocally

waived his right to remain silent. Doc. #117 at 9, 13, 15. The Court further found that

Hutchins’ claim that the agents never told him that the investigation concerned

Kronos was wrong. “[T]he scope of the agents questions should have put Hutchins on

notice of the nature of the investigation. The agents did not try to ‘hide the ball,’ so

to speak, about their interest in Kronos, and asked him about it early and often in

the interrogation.” Doc. #117 at 16. The Court factored into its analysis its finding

that Hutchins was not shown a copy of the arrest warrant until 80 minutes into the

interrogation. Doc. #17 at 16-17. 2 In any event, whether Hutchins knew the precise


2 In its decision, the Court stated that the arresting agents acted improperly by failing to
abide by Rule 4(c)(3)(A). Doc. #117 at 16-17. The United States understands the Court’s
position, but it respectfully disagrees. As the Court noted, Hutchins never expressly raised a
claim based on an alleged violation of Rule 4(c)(3)(A), so the issue was not previously briefed
by the parties. Since Hutchins raises the issue now, the United States is compelled to
respond. United States’ position is that there was no improper delay in showing Hutchins a
copy of the warrant. The notice requirements of Rule 4(c)(3)(A) and Rule 9(c)(1) are intended
to protect against confusion as to whether an arrest is lawful. This is illustrated by the fact
that the Rules do not require an agent to possess a copy of the arrest warrant in order to
make an arrest—they require only timely notification of the warrant’s existence. See Fed. R.
Crim. P. 9(c)(1)(A); Fed. R. Crim. P. 4(c)(3)(A). The Committee Notes further explain the
reasoning behind the Rule:

       As revised, Rule 4(c)(3)(A) explicitly requires the arresting officer in all
       instances to inform the defendant of the offense charged and of the fact that
       an arrest warrant exists. The new rule continues the current provision that
       the arresting officer need not have a copy of the warrant, but if the defendant
                                         Page 3 of 10

        Case 2:17-cr-00124-JPS Filed 03/22/19 Page 3 of 10 Document 122
facts underlying the investigation before agreeing to waive his rights is immaterial

to the question of whether he knowingly and voluntarily waived his rights. See

Colorado v. Spring, 479 U.S. 564, 576–77 (1987) ([T]he additional information could

affect only the wisdom of a Miranda waiver, not its essentially voluntary and knowing

nature. Accordingly, the failure of the law enforcement officials to inform Spring of

the subject matter of the interrogation could not affect Spring’s decision to waive his

Fifth Amendment privilege in a constitutionally significant manner.”).

       Moreover, Hutchins still fails to meet the minimum criteria necessary to move

forward on his deception claim. As the Court noted in its order, a defendant seeking

to suppress his confession based on allegations of deceit must establish, among other

things: (1) that the agents affirmatively misled him as to the true nature of the

investigation, and (2) that the misinformation was material to his decision to speak

with agents. See Doc. #117 at 13-14 (citing Serlin, 707 F.2d at 956). Hutchins falls

short on both fronts. First, he cannot point to any affirmative misrepresentations




       requests to see it, the officer must show the warrant to the defendant as soon
       as possible. The rule does not attempt to define any particular time limits for
       showing the warrant to the defendant

Fed. R. Crim. P. 4 Committee Notes to the 2012 Amendment to 4(c)(3)(A). Here, it is
undisputed that, immediately upon arrest in a stairwell at the Las Vegas airport, Hutchins
was told that he was being placed under arrest by an FBI Special Agent from Milwaukee,
Wisconsin, pursuant to an arrest warrant issued by a federal court. Further, while the record
may be unclear as to when Hutchins was first shown a copy of the arrest warrant, see Doc.
#117 at 5 n.2, it is undisputed that (1) Hutchins never demanded to see a copy of the warrant
after being advised of its existence, and (2) the audio recording of the post-arrest interview
shows that he was given a copy of the arrest warrant within about 80 minutes of his arrest.
In the end, the Court denied Hutchins’ motion, and this dispute was not critical to the Court’s
holding, so further comment on this point is not necessary.
                                         Page 4 of 10

        Case 2:17-cr-00124-JPS Filed 03/22/19 Page 4 of 10 Document 122
made to him by the agents regarding the nature of the investigation.3 At most, he

alleges that the agents did not promptly give him a copy of the arrest warrant (even

though he never asked for it). But delaying the presentation of a copy of an arrest

warrant to a defendant is not an affirmative lie—especially when the agents had

accurately informed of him the warrant’s existence. See generally Serlin, 707 F.2d at

689 (noting that “[a] true statement cannot be equated with affirmative deceit.”

(citing United States v. Mapp, 561 F.2d 685, 689 (7th Cir. 1977))). Second, Hutchins

does not, and cannot, articulate how any allegedly misstatement by the agents was,

in fact, material to his decision to speak to the agents. See id. at 957. He simply

asserts that if the agents had shown him a copy of the arrest warrant “within the first

thirty seconds of his interrogation,” he “could have re-asserted his right to remain

silent.” Doc. #118 at 4 (emphasis added).4 This is pure speculation that cannot

meaningfully contribute to the required showing of materiality.

       In sum, Hutchins’ motion for reconsideration presents no facts or law that call

into question the Court’s holding. The motion may therefore be denied.




3 In his renewed motion, Hutchins claims that the agents “misled him into thinking his
questioning was about WannaCry.” Doc. #118 at 5. This implies that the agents told him the
investigation was about WannaCry, which is not true. What Hutchins may have personally
thought at the time is unknown, since he declined to testify at the evidentiary hearing. In
any event, the Court already rejected that argument, finding that “the agents did not try to
‘hide the ball,’” and that they questioned Hutchins “early and often” about Kronos. Doc. #117
at 16.

4Hutchins never asserted his right to remain silent in the first place; therefore, his assertion
that he “could have re-asserted his right to remain silent” misstates the facts. See Doc. #118
at 4 (emphasis added).
                                         Page 5 of 10

        Case 2:17-cr-00124-JPS Filed 03/22/19 Page 5 of 10 Document 122
II.   There is no Constitutional connection between a failure to present a copy of
      an arrest warrant to a defendant at the time of arrest and suppression of a
      post-arrest statement.

      Even if the Court were to entertain Hutchins’ “renewed” arguments, his motion

must still be rejected. Notably, Hutchins’ renewed motion rests on an erroneous

premise: that failure to present Hutchins with a copy of the arrest warrant at the

moment of arrest “compromised his exercise of his privilege against self-

incrimination.” Doc. #118 at 2. This premise is flawed for several reasons.

      First, Hutchins bases his entire argument on the idea that the arrest warrant

recited some magical language that “could have” sparked him to “re-assert his right

to remain silent, even if he properly waived it before the agents started the

audiotape.” Doc. #118 at 4. Hutchins, however, does not point to any language in the

arrest warrant to support this position. This is not surprising given that the purpose

of an arrest warrant, and of Rules 4(b)-(c) and 9(b)-(c) generally, is to establish the

lawful nature of the arrest. The arrest warrant is not intended to explain the facts

underlying the charges. Indeed, while an indictment must set forth certain “facts

constituting the offense” sufficient to meet the criteria under Rule 7(c)(1), an arrest

warrant must only (1) contain the defendant’s name; (2) describe the offense charged

in the indictment (i.e. list one or more charged statute), (3) command that the

defendant be arrested and brought without reasonable delay before a magistrate

judge, and (4) be signed by court clerk. See Fed. R. Crim. P. 9(b)(1) (cross referencing

Fed. R. Crim. P. 4(b)(1)). For this reason, arrest warrants issued by federal courts are

standardized, one-page, fill-in-the-blank forms. See U.S. Courts Form AO 442 (Rev.



                                      Page 6 of 10

       Case 2:17-cr-00124-JPS Filed 03/22/19 Page 6 of 10 Document 122
11/11) “Arrest Warrant.” Hutchins’ failure to articulate how exactly the language of

the arrest warrant could have provided him meaningful information beyond what he

had already been told by the arresting agents dooms his claim.

      The second fundamental flaw in Hutchins’ argument is that he is seeking to

apply the exclusionary rule to an alleged violation of Rule 4(c)(3)(A), but there is no

legal nexus between an agent’s delay in presenting a hard copy of an arrest warrant

to a defendant, and suppressing that defendant’s otherwise voluntary post-arrest

statement. Importantly, there is no requirement that a law enforcement agent

actually possess a copy of the arrest warrant in order to make a valid arrest. See Fed.

R. Crim. P. 4, Committee Notes to the 2012 Amendment to 4(c)(3)(A) (“As revised,

Rule 4(c)(3)(A) explicitly requires the arresting officer in all instances to inform the

defendant of the offense charged and of the fact that an arrest warrant exists. The

new rule continues the current provision that the arresting officer need not have a

copy of the warrant, but if the defendant requests to see it, the officer must show the

warrant to the defendant as soon as possible. The rule does not attempt to define any

particular time limits for showing the warrant to the defendant.”). In other words, if

a lawful arrest has taken place, a post-arrest interview may be conducted, and a post-

arrest statement may be admitted as evidence so long as it was made following a

knowing and voluntary waiver of rights. The Court has already determined that

Hutchins’ post-arrest statement was made following a knowing and voluntary waiver

of rights, and the physical presentation of a hard copy of the arrest warrant plays no




                                      Page 7 of 10

       Case 2:17-cr-00124-JPS Filed 03/22/19 Page 7 of 10 Document 122
role in the constitutional analysis. Thus, the alleged violation of Rule 4(c)(3)(A)

cannot be grounds for suppression.

      The two cases cited by Hutchins, United States v. Hamilton, Case No. 16-CR-

72, 2017 WL 9476881 (N.D. Ga. Jan. 3, 2017) (magistrate judge’s report and

recommendation), adopted without analysis, Case No. 16-CR-72, 2017 WL 3866809

(N.D. Ga. Sept. 1, 2017), and Bryson v. United States, 419 F.2d 695 (D.C. Cir. 1969),

do not hold otherwise. In Hamilton, the defendant sought to invalidate his arrest by

arguing he was not shown a copy of the arrest warrant in violation of Rule 4. The

magistrate judge correctly stated there was no requirement that the arresting agent

actually possess a warrant at the time of arrest, and that in any event, “[m]y own

research suggests that no court has broadly applied the exclusionary rule in the case

of a Rule 4(c)(3) violation.” 2017 WL 9476881, *4-5. In Bryson, the court discussed the

rationale behind a 1944 committee comment to an earlier version of Rule 4(c) that

stated “laconically” that the Rule “safeguards the defendant's rights,” even though

the arresting officer need not possess a copy of the warrant. 419 F.2d at 701. But the

context of the Court’s discussion concerns a defendant’s knowledge about the

existence of a valid arrest warrant (which is satisfied by the arresting officer telling

the defendant about the existence of the warrant); not that failure to present a copy

of the warrant upon arrest justifies exclusion of evidence. Id. at 701. Indeed, the court

explicitly stated that its discussion of Rule 4 did not concern application of the

exclusionary rule. Id.




                                      Page 8 of 10

       Case 2:17-cr-00124-JPS Filed 03/22/19 Page 8 of 10 Document 122
      Further, violations of federal procedural rules are generally not grounds for

suppression, and Hutchins points to no cases to the contrary. The exclusionary rule

“has primarily rested on the judgment that the importance of deterring police conduct

that may invade the constitutional rights of individuals throughout the community

outweighs the importance of securing the conviction of the specific defendant on

trial.” United States v. Caceres, 440 U.S. 741, 754-55 (1979) (emphasis added). Thus,

a violation of a procedural rule does not warrant exclusion of evidence that was

obtained in conformity with the constitution. See, e.g., United States v. Cazares-

Olivas, 515 F.3d 726, 730 (7th Cir. 2008) (rejecting argument to suppress evidence

obtained through a search warrant that did not comply with Rule 41, noting that

“violations of federal rules do not justify the exclusion of evidence that has been seized

on the basis of probable cause, and with advance judicial approval”); United States v.

Berkos, 543 F.3d 392, 396 (7th Cir. 2008) (“The remedy of allowing a defendant to go

free based on a violation of Rule 41's requirements for obtaining a proper search

warrant would be ‘wildly out of proportion to the wrong.’ (quoting Cazares-Olivas, 515

F.3d at 730)). As noted, Hutchins was told he was arrested pursuant to a federal

arrest warrant, he knew the criminal nature of the investigation, he was properly

advised that he had the right to remain silent, he was properly advised that he could

end questioning “at any time,” see Hearing Exhibit 9, and he knowingly and

voluntarily waived his right to remain silent, see Doc. #117 at 15-17. More is not

required under the constitution.




                                       Page 9 of 10

        Case 2:17-cr-00124-JPS Filed 03/22/19 Page 9 of 10 Document 122
III.   Conclusion

       For the reasons discussed above, as well as in the United States’ response to

Hutchins’ objection (Doc. #114), and the Court’s decision denying Hutchins’ motion to

suppress statements (Doc. #117 at 6-17), the Court should deny Hutchins’ motion for

reconsideration, Doc. #118.

       Dated at Milwaukee, Wisconsin, this 22nd day of March, 2019.

                                        Respectfully submitted,

                                        MATTHEW D. KRUEGER
                                        United States Attorney

                                By:     s/ Benjamin Proctor
                                        BENJAMIN PROCTOR
                                        BENJAMIN TAIBLESON
                                        Assistant United States Attorneys
                                        Benjamin Proctor Bar No.: 1051904
                                        Office of the United States Attorney
                                        Eastern District of Wisconsin
                                        517 E. Wisconsin Ave. Suite 530
                                        Milwaukee, Wisconsin 53202
                                        Tel: (414) 297-1700
                                        Email: benjamin.proctor@usdoj.gov




                                      Page 10 of 10

       Case 2:17-cr-00124-JPS Filed 03/22/19 Page 10 of 10 Document 122
